

	

		VI

		109th CONGRESS

		1st Session

		S. 1427

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Marcela Silva do

		  Nascimento.

	

	

		1.Permanent resident status for

			 Marcela Silva do Nascimento

			(a)In

			 generalNotwithstanding

			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Marcela Silva

			 do Nascimento shall be eligible for issuance of an immigrant visa or for

			 adjustment of status to that of an alien lawfully admitted for permanent

			 residence upon filing an application for issuance of an immigrant visa under

			 section 204 of such Act or for adjustment of status to lawful permanent

			 resident.

			(b)Adjustment of

			 statusIf Marcela Silva do

			 Nascimento enters the United States before the filing deadline specified in

			 subsection (c), Marcela Silva do Nascimento shall be considered to have entered

			 and remained lawfully and shall, if otherwise eligible, be eligible for

			 adjustment of status under

			 section

			 245 of the Immigration and

			 Nationality Act as of the date of the enactment of this Act.

			(c)Deadline for

			 application and payment of feesSubsections (a) and (b) shall apply only if

			 the application for issuance of an immigrant visa or the application for

			 adjustment of status is filed with appropriate fees within 2 years after the

			 date of the enactment of this Act.

			(d)Reduction of

			 immigrant visa numberUpon

			 the granting of an immigrant visa or permanent residence to Marcela Silva do

			 Nascimento, the Secretary of State shall instruct the proper officer to reduce

			 by 1, during the current or next following fiscal year, the total number of

			 immigrant visas that are made available to natives of the country of the

			 alien’s birth under section 203(a) of the

			 Immigration and Nationality Act or, if

			 applicable, the total number of immigrant visas that are made available to

			 natives of the country of the alien’s birth under section 202(e) of such

			 Act.

			

